Exhibit 14.1 Consent of Independent Registered Public Accounting Firm Rush Metals Corp. Vancouver, Canada We hereby consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-126103) of our report dated June 29, 2011 relating to the financial statements of Rush Metals Corp. (“the Company”) which appears in this Form 20-F for the year ended December 31, 2010. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. /s/ BDO Canada LLP Chartered Accountants Vancouver, Canada June 29, 2011
